Citation Nr: 1204662	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  06-31 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the residuals of a cerebrovascular accident, to include as a residual of a head injury during service, or as secondary to service-connected depressive neurosis, organic brain disorder and dementia.

2.  Entitlement to compensation, pursuant to the provisions of 38 U.S.C. § 1151, for the residuals of sinus surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to October 1981.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2005 rating decision in which the RO denied service connection for residuals of stroke and entitlement to compensation under 38 U.S.C. § 1151 for the residuals of sinus surgery.  In May 2005, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in January 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2009. 

In October 2009, the Board remanded the Veteran's claims to the RO, in order to afford the Veteran the requested Board hearing.

In March 2010, the Veteran and his spouse testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.  During the hearing, the Veteran requested, and the Veterans Law Judge granted, a 60-day abeyance to submit additional evidence.  To date, no additional evidence has been received.

The Board notes that the claim for service connection for focal seizures, to include as a residual of a head injury during service, or as secondary to service-connected depressive neurosis, organic brain disorder and dementia, is the subject of a separate decision.

The Board also notes that the Veteran was previously represented by The American Legion.  However, in October 2011, the RO received from the Veteran an Appointment of Individual as Claimant's Representative (VA Form 21-22) designating Disabled American Veterans (DAV) as his representative.  The Board recognizes the change in representation.

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC. VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO action on the claims on appeal is warranted.

The Veteran seeks section 1151 compensation for additional disability as a result of a June 1985 sinus surgery.  Under 38 U.S.C.A. § 1151, compensation is awarded for a veteran's qualifying additional disability in the same manner as if such additional disability was service connected.  A qualifying disability is one which is not the result of a veteran's willful misconduct, and which was caused by hospital care, medical or surgical treatment or examination furnished under any law administered by VA, and the negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical treatment; or (B) an event not reasonably foreseeable.  See 38 U.S.C.A. § 1151(a) (West 2002 & Supp. 2010).

VA treatment records prior to the surgery reflect that the Veteran presented with intermittent left-sided frontal headaches and a history of sinusitis.  On x-ray, he was found to have a lesion in the left frontal sinus.  A CT scan also revealed a cystic lesion in the left frontal sinus.  He was subsequently scheduled for removal of the mass and frontal ablation.  In June 1985, the Veteran underwent frontal sinus osteoplastic flap with frontal sinus obliteration surgery.  It was indicated that the Veteran tolerated the procedure well, and that at the time of discharge, all wounds were healing well and the flaps were well-adhered.

However, VA treatment records from 1999 reflect that the Veteran continued to experience sinus difficulties.  In July 1999, the Veteran reported copious nasal drainage when he ate.  In August 1999, a CT scan revealed post-operative frontal sinus changes.  He was assessed with severe allergic rhinitis.  

A June 2004 private CT scan reflects that here was some abnormal signal involving the frontal sinuses, which may be related to sinus surgery.

During the Veteran's March 2010 Board hearing, the Veteran's wife testified that he has continued to experience sinus problems since the surgery.  She reported that physicians have told her that sinus-related nerves and muscles did not heal the way they were supposed to following surgery.  She indicated that the nerves from the Veteran's mucous glands grew to the sinus cavity, so that when he chewed his food, his sinuses started running instead of mucous forming.  She also noted continued headaches and other residuals from the surgery such as scarring.  

In this case, the Veteran has not been afforded a VA examination in connection with the claim for compensation benefits, pursuant under 38 U.S.C.A. § 1151.  In light of the medical evidence, the Board finds that a VA examination to obtain a medical opinion as to whether the Veteran has additional disability which was proximately caused by the June 1985 sinus surgery would be helpful in resolving the matter on appeal.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the claim for service connection for residuals of a cerebrovascular accident, to include as a residual of a head injury during service, or as secondary to service-connected depressive neurosis, organic brain disorder and dementia, the Board notes that the Veteran's service treatment records reflect that he was assaulted in April 1979 and received a blow to the head.  He was diagnosed with an occipital skull fracture and hospitalized for 21 days.  It was indicated that his disorientation resolved after a few days, but he suffered from post-traumatic amnesia for the events just preceding the incident.  He was later diagnosed with post-traumatic, non-psychotic organic brain syndrome, manifested in part by decreased ability to concentrate, slow thinking, indecisiveness, and poor attention span.

Follow service, the record reflects that the Veteran suffered from a cerebrovascular accident in 1994.  The Veteran contends that his treating physicians have provided a link between his in-service head injury and his stroke, in that they determined that the stroke struck the same area of his brain as the previous head injury, and compounded the trauma he had received from the original brain injury.

In a January 2006 statement, the Veteran's treating VA physician discussed the Veteran's pertinent medical history, and opined that the Veteran's stroke was more likely than not the direct result of the beating he received while in service.  However, it does not appear that this physician had access to the Veteran's claims file, as he noted that the Veteran was unconscious for seven days following the assault, and that he was declared dead three times during the subsequent hospitalization-neither of which is consistent with the Veteran's service treatment records and hospitalization reports.

In contrast, on VA examination in June 2006, the examiner determined that the Veteran's cerebrovascular accident was not likely secondary to the in-service head injury.  However, the examiner did not provide any rationale for this opinion.  While the examiner noted that the Veteran's cerebrovascular accident and seizures dated many years after the head injury, the examiner only commented that "usually seizures follow immediately or during the next two years following head trauma."  The examiner did not comment on the cerebrovascular accident.  In addition, the examiner did not comment as to whether the Veteran's cerebrovascular accident is aggravated by his service-connected depressive neurosis, organic brain disorder and dementia.

On this record, the Board finds that the medical evidence of record does not fully resolve the claim on appeal and that a more contemporaneous VA medical examination and opinion in connection with the claim for service connection for the residuals of a cerebrovascular accident, to include as a residual of a head injury during service, or as secondary to service-connected depressive neurosis, organic brain disorder and dementia would be helpful in resolving this matter.  See 38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159  (2010); McLendon, 20 Vet. App. at 79. 

Thus, the Board finds the RO should arrange for the Veteran to undergo VA examination(s), by an appropriate physician(s), at a VA medical facility.  The Veteran is hereby advised that failure to report for the scheduled VA examination(s), without good cause, may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file any copy(ies) of notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

Also, prior to arranging for the Veteran to undergo further examination, the RO should obtain and associate with the claims file all outstanding VA treatment records.  While records from the New Orleans VA Medical Center (VAMC) through June 2000 are of record, the Veteran has indicated continued treatment at this facility.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67   (1998); Bell v. Derwinski, 2 Vet. App. 611, 613   (1992). Hence, the RO must obtain any records from the New Orleans VAMC all records of evaluation and/or treatment of the Veteran following the current procedures prescribed in 38 C.F.R. § 3.159(c)  as regards requests for records from Federal facilities. 

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal, notifying him that he has a full one-year period for response. See 38 U.S.C.A § 5103(b)(1)  (West 2002); but see 38 U.S.C.A. § 5103(b)(3)  (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

After providing the required notice, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159  (2010). 

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103 , 5103A (West 2002); 38 C.F.R. § 3.159  (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal. 

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action: 

1.  The RO should obtain from the New Orleans VAMC all records of evaluation and/or treatment of the Veteran since June 2000. The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities. All records/responses received should be associated with the claims file. 

2. The RO should send to the Veteran and his representative (now, DAV) a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record. 

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159. All records/responses received should be associated with the claims file. If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA examination(s), by an appropriate physician, at a VA medical facility.  The entire claims file, to include a copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Residuals of Sinus Surgery- The physician should identify all current sinus disability/ies, to include the Veteran's complaints of headaches, nasal drainage, and scarring.  Then, the physician should render an opinion, consistent with the record and sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran incurred additional disability as the result of the June 1985 sinus surgery.  If so, he or she should also opine as to whether the proximate cause of such disability was (a) carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or (b) an event not reasonably foreseeable.  

In rendering the requested opinion, the physician should comment as to whether, in performing the June 1985, including follow-up care, any VA physician failed to exercise the degree of care that would be expected of a reasonable health care provider.  

Residuals of Cerebrovascular Accident- The examiner should identify and residuals of the Veteran's 1994 cerebrovascular accident.  Then, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability (a) had its onset in or is otherwise medically related to service-in  particular, the April 1979 assault and resulting head injury; and, if not whether the disability was caused or is aggravated (worsened beyond natural progression) by the Veteran's service-connected service-connected depressive neurosis, organic brain disorder and dementia. If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation. 

In rendering the requested opinion, the examiner should specifically consider, discuss, and attempt to reconcile or resolve the conflicting medical opinions of record-namely, the January 2006 opinion by the treating VA physician and the June 2006 opinion by the VA examiner.

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility. 

6. To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268   (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection for the residuals of a cerebrovascular accident, to include as a residual of a head injury during service, or as secondary to service-connected depressive neurosis, organic brain disorder and dementia, and for compensation under 38 U.S.C. § 1151 for the residuals of sinus surgery, in light of all pertinent evidence and legal authority. 

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative (DAV) an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).   




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


